356 S.W.3d 879 (2012)
STATE of Missouri, Respondent,
v.
Tommie L. CAMPLIN, Appellant.
No. WD 71761.
Missouri Court of Appeals, Western District.
January 17, 2012.
Frederick J. Ernst, Kansas City, MO, for appellant.
Shaun J. Mackelprang and Richard A. Starnes, Jefferson City, MO, for respondent.
Before Division Four: LISA WHITE HARDWICK, Chief Judge, Presiding, JOSEPH M. ELLIS and THOMAS H. NEWTON, Judges.

ORDER
PER CURIAM.
Tommie Camplin seeks reversal of his conviction for second-degree domestic assault based on an alleged statutory ambiguity. He contends the law is unclear as to whether his conduct constituted the class C felony of second-degree domestic assault or the class A misdemeanor of third-degree domestic assault. For reasons explained in a Memorandum provided to the parties, we find no error and affirm the conviction.
AFFIRMED. Rule 30.25(b).